Examiner’s Comments
Instant office action is in response to communication filed 5/28/2019.
Claims 1-2 and 4-9 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yoon S. Ham (Registration No. 45,307) on 5/11/2021.

The application has been amended as follows: 

1.	(Currently Amended) A block cipher apparatus, comprising: 
	a key generating unit configured to generate keys having different lengths by entering a password into a hash function and set a pattern by generating an order of the generated keys;
a block encryption unit configured to select a key, among the generated keys, in accordance with [[an]] the order of the generated keys by encryting a plaintext block using the selected key; and 
a message authentication unit configured to generate a message authentication code using a key selected at the time of encrypting a current plaintext block which is encrypted in the block encryption unit and a previous message authentication code generated by a plaintext block prior to the current plaintext block,
wherein when the generated ciphertext block has a predetermined size or larger, the block encryption unit divides the generated ciphertext block into a header corresponding to a predetermined size and a tail corresponding to the rest, generates the header as a ciphertext block, and adds the tail with a next plaintext block to be block-encrypted.

2. 	(Currently Amended) The block cipher apparatus according to claim 1, further comprising: 
an input processing unit configured to divide a plaintext message into a plurality of ordered plaintext blocks having different bit lengths.

3. 	(Canceled) 

4. 	(Currently Amended) The block cipher apparatus according to claim 1, wherein the message authentication unit includes: 
an exclusive OR operating module configured to perform an exclusive OR (XOR) operation on the selected key and the previous message authentication code; 
a first hash module configured to encrypt the current plaintext block and a value obtained by the exclusive OR operating module with a first hash algorithm; and 
a second hash module configured to encrypt the value encrypted in the first hash module with a second hash algorithm to generate a message authentication code for the current plaintext block.

5. 	(Currently Amended) The block cipher apparatus according to claim 1, further comprising: 
a communication unit configured to tranmit a ciphertext block and a message authentication code for the current plaintext block to a receiving device, 
wherein the communication unit transmits a counter value for every ciphertext block together.

6. 	(Currently Amended) The block cipher apparatus according to claim 1

7. 	(Currently Amended) The block cipher apparatus according to claim 1, further comprising: 
a mutual authentication unit configured to share at least one of a pattern in which orders of keys having different lengths are set, a public key, and a pre-master secret key with a receiving device through a handshaking process.


	generating keys having different lengths by entering a password into a hash function and setting a pattern by generating an order of the generated keys;
sharing at least one of [[a] the pattern 
generating a ciphertext block and a message authentication code by dividing the plaintext message into a plurality of plaintext blocks and selecting a key, among the generated keys, for each plaintext block in accordance with an order of the pattern[[,]]; and
when the generated ciphertext block has a predetermined size or larger, dividing the generated ciphertext block into a header corresponding to a predetermined size and a tail corresponding to the rest, generating the header as a ciphertext block, and adding the tail with a next plaintext block to be block-encrypted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are interview with applicant and the inclusion of the limitation, inter alia, “a key generating unit configured to generate keys having different lengths by entering a password into a hash function and set a pattern by generating an order of the generated keys; a block encryption unit which selects configured to select a key, among the generated keys, in accordance with the order of the generated keys and generate a ciphertext block by encryting a plaintext block using the selected key; and  a message authentication unit configured to generate a message authentication code using a key selected at the time of encrypting a current plaintext block which is encrypted in the block encryption unit and a previous message authentication code generated by a plaintext block before prior to the current plaintext block, wherein when the generated ciphertext block has a predetermined size or larger, the block encryption unit divides the generated ciphertext block into a header corresponding to a 

The closest art of record Bellare et al. (US Patent No: 5,673,319) teaches “A method for encrypting a plaintext string into ciphertext begins by cipher block chaining (CBC) the plaintext using a first key and a null initialization vector to generate a CBC message authentication code (MAC) whose length is equal to the block length. The plaintext string is then cipher block chained again, now using a second key and the CBC-MAC as the initialization vector, to generate an enciphered string. The CBC-MAC and a prefix of the enciphered string comprising all of the enciphered string except the last block are then combined to create the ciphertext. The described mode of operation is length-preserving, yet has the property that related plaintexts give rise to unrelated ciphertexts.” but does not teach the indicated subject matter above.
Another art of record Hawkes et al. (US Pre-Grant Publication No: US-20040019782-A1) teaches “Methods and apparatus are presented for partially encrypting a data transmission, yet providing authentication for all of the data transmission. Plaintext blocks are combined with noise blocks and then either encrypted or decrypted to form ciphertext blocks and authentication blocks. The authentication blocks are used to determine a checksum that is then used to determine an authentication tag” but also does not teach the indicated subject matter above.
Another art of record McGrew et al.  (US Pre-Grant Publication No: US-201000169645-A1) teaches “A computer system for authenticating, encrypting, and transmitting a secret communication, where the encryption key is transmitted along with the encrypted message, is disclosed. In an embodiment, a first transmitting processor encrypts a plaintext message to a ciphertext message using a data key, encrypts the data key using a key encrypting key, and sends a communication comprising the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SIMON P KANAAN/Primary Examiner, Art Unit 2492